I concur with the principal opinion, but write separately to address two issues not discussed.
The city did not timely request a judicial determination of the status of the firearms after taking them. Forfeitures are disfavored in the law. The government should not simply take and keep a citizen's property without a judicial determination concerning the rights to that property. Under the circumstances, because there had been no judicial determination concerning the status of the weapons, Bernad established his lawful right to replevin.
The expungement statutes are remedial and our obligation is to construe and apply them liberally. Upon inheriting the collection, Bernad filed for an expungement. His request was pending for more than a year, but was not granted until after the property had already been taken. Once the expungement was granted, the proceedings giving rise to his disability — and the sole reason for taking the items in this case — must "be deemed not to have occurred". R.C. 2953.54(A).
Because the City did not follow the proper procedure for forfeiture and because we must liberally apply the expungement statute as if the disability never occurred, I must conclude Bernad had a right to the firearms. *Page 356